Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 as amended below  is allowable. The restriction requirement between  Groups I and II , as set forth in the Office action mailed on 10/5/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/5/202 is withdrawn.  Claims 12-20 , directed to a method of making a nanoparticle is  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Hansen  on 2/18/2021.
The application has been amended as follows:
IN THE CLAIMS:
Amend the claims as follows:
Cancel claims 6, 13, 14 and 22.
1.  A nanoparticle composition, comprising: a plurality of nanoparticles, each nanoparticle comprising a base component that comprises a polymer from a non-animal source that mimics a macromolecule of an animal extracellular matrix, wherein the polymer molecules has a linkage type selected from the group consisting of amine-acrylamide, amine-vinyl, amine-acrylate, vinyl-hydrazide, and acrylate-hydrazide and wherein the internal crosslinking subcomponent has a molecular weight of less than 10 kDa; and an external binding subcomponent covalently bonded to the base component and configured to bond with and stabilize a bioactive molecule at a dissociation constant of an animal growth factors.  
2.  The nanoparticle composition as in claim 1, wherein the base component comprises a carbohydrate mimetic.  
3. A nanoparticle composition as claim 2, wherein the carbohydrate mimetic comprises subunits comprising  glucose, chitin, alginate, hyaluronic acid, cellulose, sucrose, trehalose, or sucralose.  
4. The nanoparticle composition as in claim 1, wherein the external binding subcomponent comprises a sulfate group configured to bond with an amine group of the bioactive molecule.  
8. The nanoparticle composition as in claim 1, wherein the bioactive molecule is comprised in the nanoparticle with a density of at least 0.1 ug of bound bioactive molecule per mg of nanoparticle.  
9. The nanoparticle composition as in claim 1, wherein the bioactive molecule is selected from EGF, 
12. A method for making a nanoparticle composition, comprising: forming a precursor solution, the precursor solution comprising an inverse emulsionwhich comprises a base component, an external binding component, and an internal crosslinking linking subcomponent which has a linkage type selected from the group consisting of amine-acrylamide, amine-vinyl, amine-acrylate, vinyl-hydrazide, and acrylate-hydrazide and wherein the internal crosslinking subcomponent of less than 10 kDa, wherein at least a portion of the base component mimics a macromolecule of the extracellular matrix of an animal; and forming the nanoparticles of claim 1 from the inverse emulsion.
15. The method of claim 12, wherein the bioactive molecule is comprised in the precursor solution in a concentration selected to produce a nanoparticle composition with at least 0.1 µg of bound bioactive molecule per mg of nanoparticle.  
18. The method of claim 12, wherein a  polymer of the base component comprises subunits comprising 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed linkage types for internal crosslinking of  a polymer that mimics a macromolecule of an animal extracellular matrix where the polymer molecules  are bound by the claimed linkage types where the internal crosslinking subcomponent has a molecular weight range of les less than 10 kDa. This molecular weight range does not include zero because the linkage has a minimum molecular weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653